Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Office Action
The response on 08/08/2022 has been entered and made of record.
Response to Arguments
Applicant has amended claims 1,5,9,10,11,19,20 and 21. Applicant has removed claim 6 and added claim 22. Currently, claims 1-5, 7-22 are pending in this application. Applicant’s arguments with respect to claim(s) 1,5,9,11 and 19 have been considered but are moot in light of new grounds of rejection necessitated by applicant’s amendments listed below. 
Allowable Subject Matter
Claim 10,20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10 and 20, known prior art does not explicitly disclose extracting digital measurements from overlapping temporal windows for each of at least two of multiple process threads of the embedded system. 
Claim 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The independent Claim 21 is allowed over applicant’s remarks put forth in the Remarks of 08/08/2022 on pages 10-11. After further search and consideration, the prior art of record either taken alone or in combination as a whole neither anticipates nor render obvious the claimed limitations recited in Claim 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,7-9,11-12,14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Sethumadhavan (WO 2014/152469).

	Regarding Claim 1,11, Sethumadhavan discloses A computer-implemented method for determining an aspect of behavior of an embedded system, the computer-implemented method comprising: 
a) determining a baseline behavior of the embedded system from a sequence of patterns in real-time digital measurements extracted from each of at least two of multiple process threads of the embedded system; (Paragraph [0054 lines 1-13] E.N. The system is configured to determine if there is a malicious process present and affecting the performance. The system contains a hardware performance database that stores/maintains baseline hardware performance data (digital measurement) corresponding to normal (baseline) behavior for various processes (which contains multiple threads as a thread is a segment of a process)). 
b) extracting, while the embedded system is operating, real-time digital measurements from each of the at least two of multiple process threads of the embedded system; (Paragraph [0084] E.N. The controller device (which is within the embedded system. See figure 7) is able to obtain (extract) hardware performance data (also referred as measurements. See Paragraph [0061]) from execution of one or more processes (which in hand contain multiple threads as a thread is a segment of a process))
c) extracting features from the real-time digital measurements (Paragraph [0063] E.N. Hardware Performance data is obtained for data sampling. The samples are converted into vectors which is then used for the feature extraction process to represent the measurement taken for the smallest time-slice for sampling details.)
extracted from each of the at least two of multiple process threads of the embedded system while the embedded system was operating; (Paragraph [0084] E.N. The controller device (which is within the embedded system. See figure 7) is able to obtain (extract) hardware performance data (also referred as measurements. See Paragraph [0061]) from execution of one or more processes (which in hand contain multiple threads as a thread is a segment of a process))
and d) determining the aspect of the behavior of the embedded system by analyzing the extracted features with respect to features of the baseline behavior determined. (Paragraph [0061] E.N. F-Score is used to measure how effective a feature can discriminate measurements obtained (extract) during a clean execution of a process versus measurements obtained during infected execution of that process.)

Regarding Claims 2 and 12, Sethumadhavan teaches the computer-implemented method and apparatus of Claim 1 and 11. Sethumadhavan further teaches wherein the aspect of behavior determined is 2whether the embedded system is functioning as desired. (Paragraph [0010] E.N. Machine Learning uses pre-recorded hardware performance which is the normal behavior and is compared to the current hardware performance to determine if there is a deviation in the performance. One in the art can make the connection that if there is no deviation, then the system is functioning as desired.)

Regarding Claim 4 and 14, Sethumadhavan teaches the computer-implemented method and apparatus of Claim 1 and 11. Sethumadhavan further teaches wherein the embedded system consists of at least one embedded device. (Paragraph [0055 lines 1-10] E.N. Using Broadest Reasonable Interpretation of an embedded device within an embedded system, the Pandaboard (Figure 2, 220) can be considered an embedded device as it has hardware, software and can be designed to perform a specific task.)

Regarding Claim 5 and 15, The computer-implemented method of claim 1 wherein the embedded system includes at least one embedded device and at least one peripheral device, (Paragraph [0085 lines 1-4] E.N. The controller device (embedded device) includes peripheral devices such as a CD-ROM drive, flash drive or USB port)
 and wherein the at least one peripheral device is selected from a group of devices consisting of (a) sensors, (b) actuators, (c) displays, and (d) storage devices. (Paragraph [0083 lines 5-7] E.N. A monitor or an LCD monitor is a display).

Regarding Claim 7 and 17, Sethumadhavan teaches the computer-implemented method and apparatus of Claim 5 and 15. Sethumadhavan further teaches wherein determining the aspect of the 2behavior of the embedded system by analyzing the extracted features with respect to features of 3the baseline behavior uses at least one of a trained machine learning classifier and statistical 4analysis. (Paragraph [0073])

Regarding Claim 8 and 18, Sethumadhavan teaches the computer-implemented method and apparatus of Claim 5 and 15. Sethumadhavan further teaches wherein the embedded system includes at least one of a general purpose computer, an embedded microprocessor, or a specialized machine running code. (Paragraph [0081] E.N. A personal computer can be considered a general-purpose computer) 

Regarding Claim 9 and 19, Sethumadhavan teaches the computer-implemented method of claim 1 wherein the real-time digital measurements are extracted from the embedded system via both at least one hardware performance counter on the embedded system, (Paragraph [0005] E.N. Hardware performance counter (HPC) is used to obtain current hardware performance data also referred as measurements)
 and at least one stack trace on the embedded system. (Paragraph [0113 lines 3-8] E.N. A stack trace is used to provide information about a program’s subroutine as well as debugging. The Antivirus Engine interrupts computations periodically to run a policy payload on the program to make sure that there is no suspect process (subroutine) running in the program.)

Regarding Claim 16, Sethumadhavan teaches the apparatus of Claim 15. Sethumadhavan further teaches wherein the at least one peripheral device is selected from a group of devices consisting of (a) sensor, (b) actuators, (c) displays, and (d) 3storage devices. (Paragraph [0083 lines 3-5] E.N. A monitor or an LCD monitor is considered a display)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan (WO 2014/152469 ) in view of Betouin (U.S. 2012/0179898) .

	Regarding Claim 3 and 13, Sethumadhavan in view of Betouin teaches the computer-implemented method and apparatus of Claim 1 and 11. Sethumadhavan does not, but in related art Betouin teaches: wherein the aspect of behavior determined is whether code in the embedded system has been subjected to an unauthorized modification. (Paragraph [0043] E.N. Unauthorized code modification is detected by adding checks after a selected code section. If the number of executions in the code is not the same as it was prior, it can be considered that there has been some form of unauthorized modification to the code.)
 	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sethumadhavan to incorporate the teachings of Betouin because Sethumadhavan fails to explicitly teach code contains unauthorized modification which is taught by Betouin. Incorporating the teachings of Betouin to Sethumadhavan would allow for a system to see if there have been any changes done to the system’s software. (Paragraph [0029])


Conclusion
This ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435